DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0161822) in view of Wang et al. (US 2018/0107312).
Regarding Claim 1, Kim discloses a film comprising: a substrate having a planar surface (Fig. 2, glass plates 11, Paragraph 0032); and

Kim does not specifically disclose 
attachable to a surface that transmits electromagnetic energy.
However Wang, in the same field of endeavor, teaches
attachable to a surface that transmits electromagnetic energy (Fig. 1, protective layer 20 and light shielding layer 30, are attached a touch panel (which emits visible light) by way of adhesive layer 50) for the purpose of providing protection and light blocking to the light emitting device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Kim with the attachable to a surface that transmits electromagnetic energy of Wang, for the purpose of providing protection and light blocking to the light emitting device.
Regarding Claim 2, Kim in view of Wang discloses as is set forth above and Kim further discloses wherein the electromagnetic energy is optical energy (Paragraph 0060, wavelength range from blue to red is within the visible (optical) wavelength range).
Regarding Claim 5, Kim in view of Wang discloses as is set forth above and Wang further discloses further comprising: an adhesive layer adhered to the surface of the substrate; and a backing layer releasably engaged to the adhesive layer (Fig. 1, protective layer 20 and light shielding layer 30, are attached a touch panel (which emits visible light) by way of adhesive layer 50 after release film 60 is removed, Paragraph 0037) for the purpose of providing protection and light blocking to the light emitting device.
Regarding Claim 7, Kim in view of Wang discloses as is set forth above and Kim further discloses wherein the photonic crystal structure retards the electromagnetic energy (Paragraph 0036, in the “Off” state, light is scattered, therefore retards the electromagnetic energy).
Regarding Claim 8, Kim in view of Wang discloses as is set forth above and Kim further discloses wherein the photonic crystal structure attenuates the electromagnetic energy (Paragraph 0036, in the “Off” state, light is scattered, therefore attenuates the electromagnetic energy).
Regarding Claim 12, Kim in view of Wang discloses as is set forth above and Kim further discloses wherein the photonic crystal structure comprises a mirror (Paragraphs 0012 and 0068, reflecting light in a specific wavelength range).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0161822) in view of Wang et al. (US 2018/0107312), further in view of Choi et al. (US 2008/0112669).
Regarding Claim 3, Kim in view of Wang discloses as is set forth above but doesn’t specifically disclose wherein the electromagnetic energy is microwave energy.
However Choi, in the same field of endeavor, teaches wherein the electromagnetic energy is microwave energy (Paragraph 0064, lines 8-12) for the purpose of providing a filter and/or a reflecting mirror.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Kim in view of Wang with wherein the electromagnetic energy is microwave energy of Choi, for the purpose of providing protection and light blocking to the light emitting device.
Regarding Claim 4, Kim in view of Wang discloses as is set forth above but doesn’t specifically disclose wherein the electromagnetic energy is radio frequency energy.
However Choi, in the same field of endeavor, teaches wherein the electromagnetic energy is radio frequency energy (Paragraph 0064, lines 8-12) for the purpose of providing a filter and/or a reflecting mirror.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Kim in view of Wang with wherein the electromagnetic energy is radio frequency energy of Choi, for the purpose of providing protection and light blocking to the light emitting device.
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0161822) in view of Wang et al. (US 2018/0107312), further in view of Han et al. (US 2011/0108779).
Regarding Claim 9, Kim in view of Wang discloses as is set forth above but doesn’t specifically disclose wherein the photonic crystal structure attached to the surface forms a neutral density filter.
However Han, in the same field of endeavor, teaches wherein the photonic crystal structure attached to the surface forms a neutral density filter (Fig. 5F, 50B, 50G, and 50R, Paragraph 0059, lines 14-20, red, green and blue color filters which act as a neutral density filter) for the purpose of providing a filter for all visible wavelengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Kim in view of Wang with wherein the photonic 
Regarding Claim 10, Kim in view of Wang discloses as is set forth above but doesn’t specifically disclose wherein the photonic crystal structure comprises a spectral filter.
However Han, in the same field of endeavor, teaches wherein the photonic crystal structure comprises a spectral filter (Fig. 5F, 50B, 50G, and 50R, Paragraph 0059, lines 14-20, red, green and blue color filters which can be selectively activated producing a spectral filter, Paragraph 0010) for the purpose of providing a filter for specific visible wavelength ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Kim in view of Wang with wherein the photonic crystal structure comprises a spectral filter of Han, for the purpose of providing a filter for specific visible wavelength ranges.
Regarding Claim 11, Kim in view of Wang discloses as is set forth above but doesn’t specifically disclose wherein the photonic crystal structure comprises a light deflector.
However Han, in the same field of endeavor, teaches wherein the photonic crystal structure comprises a light deflector (Fig. 5F, 50B, 50G, and 50R, Paragraph 0059, lines 14-20, red, green and blue color filters which reflect blue, green, and red wavelength ranges, thereby deflecting the light beams from their original directions) for the purpose of providing a filter for specific visible wavelength ranges.
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0161822) in view of Wang et al. (US 2018/0107312), further in view of Parsons et al. (US 10,503,007).
Regarding Claim 15, Kim in view of Wang discloses as is set forth above but doesn’t specifically disclose wherein the photonic crystal structure attached to the surface forms more than one optical patterning element.
.However Parsons, in the same field of endeavor, teaches wherein the photonic crystal structure attached to the surface forms more than one optical patterning element (Fig. 6B, Col. 16, lines 62-67, Col. 17, lines 1-14) for the purpose of color conversion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the film of Kim in view of Wang with wherein the photonic crystal structure attached to the surface forms more than one optical patterning element of Parsons, for the purpose of color conversion.
Allowable Subject Matter
Claims 6, 13, 14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or .
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of a film including, as the distinguishing feature(s) in combination with the other limitations wherein the photonic crystal structure polarizes the electromagnetic energy.
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of a film including, as the distinguishing feature(s) in combination with the other limitations wherein the photonic crystal structure attached to the surface forms a lens.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of a film including, as the distinguishing feature(s) in combination with the other limitations wherein the photonic crystal structure attached to the surface forms a lenslet array.
Specifically, with respect to claim 16, none of the prior art either alone or in combination disclose or teach of a film including, as the distinguishing feature(s) in combination with the other limitations wherein the more than one optical patterning element comprises a beam shaper.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of a film including, as the distinguishing feature(s) in combination with the other limitations wherein the photonic crystal structure attached to the surface forms more than one diffraction element.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or teach of a film including, as the distinguishing feature(s) in combination with the other limitations wherein the more than one diffraction element comprises a grating.
Specifically, with respect to claim 19, none of the prior art either alone or in combination disclose or teach of a film including, as the distinguishing feature(s) in combination with the other limitations wherein the substrate is flexible to conform to the surface that is nonplanar.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ellwood, Jr. (US 2018/0122143), Ellwood, Jr. (US 2020/0186771), Parker et al. (US 2005/0047702), Piquette et al. (US 2019/0259919), Trail et al. (US 2019/0227317), Abu-Ageel (US 2009/0050905), Powers et al. (US 2015/0070746), Cohen-Tannoudji et al. (US 2015/0002809), Arsenault et al. (US 2013/0335807), Marck et al. (US 2018/0224575), Palikaras et al. (US 2019/0146133), Wu et al. (US 2007/0019306), Han et al. (US 9,013,658), and Guo et al. (US 2021/0278566) are cited to show similar films and optical devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872